       Case: 3:20-cv-00122-NBB-JMV Doc #: 71 Filed: 04/22/21 1 of 6 PageID #: 310




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

 GEORGE WELCH                                                                  PLAINTIFF

 VS.                                      CIVIL ACTION NO.: 3:20-CV-00122-NBB-JMV

 THE CITY OF HERNANDO,
 MISSISSIPPI, ET AL.                                                        DEFENDANTS



                                         ORDER

        This matter is before the Court on Plaintiff’s motion to compel Defendants’

responses to Plaintiff’s interrogatories and requests for production of documents

[62]. For the reasons discussed at the hearing on this matter and briefly outlined below,

the motion, as made, is granted only in limited part; and then, only as more narrowly

drawn as described herein.

        A. Disputed Interrogatories and Request for Production Directed to
           Defendant Harris.
Interrogatory No. 11: Have you ever been investigated and/or disciplined by
Hernando Police Department, internal affairs, or any other agency while you
were a sergeant, officer, deputy, or employee? If you have been, please state
the date you were disciplined, the reason you were disciplined, the discipline
you received, and subsequent training directly related to the actions that
required disciplinary action.

Response to Interrogatory No. 11: Defendant objects to this Interrogatory on the
grounds that it is overly broad, it constitutes an impermissible fishing
expedition, and to the extent it seeks irrelevant information not proportional to
the needs of the case. See, e.g., Miller v. Pancucci, 141 F.R.D. 292 (C.D. Cal.
1992) (holding that interrogatories about prior complaints against defendant
were irrelevant and not discoverable). To the extent not objectionable
Defendant has not been investigated or disciplined by Hernando Police
Department for excessive force.

        The Court finds Interrogatory No. 11 is overly broad as it seeks, in part,

information not relevant to the elements of the claims or defenses at issue in this case.
    Case: 3:20-cv-00122-NBB-JMV Doc #: 71 Filed: 04/22/21 2 of 6 PageID #: 311




To begin, it is unlimited in time and scope of investigations or discipline inquired about.

The instant case against this defendant is for false arrest alleged to occurred without

probable cause and/or in retaliation for exercising first amendment rights and for

excessive force. The event complained of occurred December 23, 2018, and defendant,

according to another of his discovery answers, was no longer employed with the subject

police force as of July 6, 2020, when he resigned. Accordingly, the interrogatory should

be limited to investigations and/or disciplinary actions involving or related to matters

involving allegations or circumstances of arrest without probable cause and/or in

retaliation for exercise of constitutional rights and/or excessive force. The period to be

covered is 3 years prior to the event complained of until, and including, this defendant’s

date of resignation.



Interrogatory No. 15: Have you ever been arrested for or convicted of a crime?
If you have been convicted of a crime please describe in detail the arrest
and/or conviction including the date, the factual background, the court in
which the charge(s) was/were brought, cause number, prosecutor, and the end
result of the arrest/conviction.

Response to Interrogatory No. 15: Defendant objects to this Request on the
grounds that it is overly broad in scope and time and to the extent it seeks
irrelevant information that is not proportional to the needs of this case. To the
extent not objectionable, Defendant has never been arrested or convicted of any
felonies, and has not been arrested or convicted of any misdemeanors in the
last 10 years.

       The Court finds this response adequate. The motion to compel a further response

is denied.



Interrogatory No. 17: If you are no longer employed with the Hernando Police
Department, please detail the circumstances of your departure including:
a) Date of departure; and b) Reasoning for departure.

                                             2
    Case: 3:20-cv-00122-NBB-JMV Doc #: 71 Filed: 04/22/21 3 of 6 PageID #: 312




Response to Interrogatory No. 17: Defendant objects to this Interrogatory on the
grounds that it impermissibly calls for a narrative response and seeks post-
incident information that is irrelevant and not proportional to the needs of the
case. To the extent not objectionable, Defendant resigned from the Hernando
Police Department on July 6, 2020. Defendant’s resignation was in no way
related to this case or the incident that is the
subject of this case.

       The Court finds both that the interrogatory is too broadly drawn so as to capture

matters not relevant to the issues here and that the answer is too narrowly limited to

matters involving this particular case. The Court finds 17(b) should be narrowed as

follows: Reasoning for departure (to the extent it involved or was related to allegations

or circumstances associated with arrest without probable cause and/ or in retaliation

for exercise of constitutional rights and/ or excessive force).



Interrogatory No. 18: If you are no longer employed with the Hernando Police
Department, please advise who you are currently employed by, date of hire,
and position.

Response to Interrogatory No. 18: Defendant objects to the Interrogatory on the
grounds that it is overly broad, and seeks post-incident information that is
irrelevant and not proportional to the needs of the case. To the extent not
objectionable, see response to Interrogatory No. 17.

       The Court finds this type of general personal information—while normally

covered during depositions rather than by written discovery requests—is appropriate to

inquire about, for among other potential purposes, jury selection. To this extent the

motion is granted.



Request for Production No. 15: Please produce all employment related
documents and records, including but not limited to, your entire personnel
file for your employment with Hernando Police Department including records
held by human resources, managers and/or supervisors related to your hiring,

                                              3
    Case: 3:20-cv-00122-NBB-JMV Doc #: 71 Filed: 04/22/21 4 of 6 PageID #: 313




training, payroll records, counseling, discipline, demotions, promotions,
attendance, timecards, vacation and leave requests, and separation from
employment, as well as any separate disciplinary files. Records containing
personal identifying financial information (i.e., direct deposit and bank
accounts, etc.) and medical records need not be produced.

Response to Request for Production No. 15: Defendant objects to this Request as
overly broad, unduly burdensome, vague, seeking irrelevant information not
proportional to the needs of the case, and seeking confidential information. To
the extent not objectionable, please see DEF-00084 produced in connection with
Municipal Defendants’ Pre-Discovery Disclosures and DEF-00167 to DEF-00224
produced herewith.

       The Court finds the request overly broad—as in it seeks information not

reasonably construed to be relevant to the issues in this case. It should be narrowed as

follows:

       Request for Production No. 15: Please produce all employment related
       documents and records for your employment with Hernando Police
       Department, including records held by human resources, managers and/or
       supervisors as are related to your hiring, training, counseling, discipline,
       demotions, and separation from employment, as well as any separate
       disciplinary files concerning the same, provided they relate to or concern
       the subject matter of arrest without probable cause and/or retaliation for
       exercise of constitutional rights and/or excessive force. Records
       containing personal identifying financial information (i.e., direct deposit
       and bank accounts, etc.) and medical records need not be produced. The
       time period to be covered is 3 years prior to the event complained of until,
       and including, this defendant’s date of resignation.


       B. Disputed Requests for Production Directed to Defendant City of
          Hernando.
       As for the discovery propounded to Defendant City of Hernando, the Court finds the

motion to compel is not well taken, except as it relates to Request for Production No. 9,

which, as narrowed below, the Defendant City will be required to answer.


Request for Production No. 4: Produce all documents relating to the
employment of each Defendant Officer employed by the Hernando Police
Department for the five (5) years preceding this lawsuit.



                                              4
    Case: 3:20-cv-00122-NBB-JMV Doc #: 71 Filed: 04/22/21 5 of 6 PageID #: 314




Response to Request for Production No. 4: The City objects to this Request on
the grounds that it is overly broad, unduly burdensome, and vague.


Request for Production No. 7: Produce all documents showing all civilian,
officer, and supervisory complaints made against Defendant Officers while
employed at Hernando Police Department.

Response to Request for Production No. 7: The City objects to this Request on
the grounds that it is overly broad in scope and time, unduly burdensome, and
to the extent it seeks irrelevant not proportional to the needs of the case. To the
extent not objectionable, there have been no written complaints of excessive
force against any of the Defendant officers file according to the complaint
procedures detailed at DEF-00149 to DEF-00153.


Request for Production No. 8: Produce all documents showing previous
complaints and lawsuits filed against the Defendant Officers, agents, and
employees of Hernando Police Department that claimed abuse of authority,
excessive force, and failure to provide medical care within the five (5) years
preceding the events giving rise to this lawsuit.

Response to Request for Production No. 8: The City objects to this Request on
the grounds that it is overly broad, unduly burdensome, and vague, seeks
irrelevant information not proportional to the needs of the case, and calls for
information that is equally accessible to Plaintiff through the public domain.
See, e.g., Miller v. Pancucci, 141 F.R.D. 292 (C.D. Cal. 1992) (holding that
interrogatories about prior complaints against defendant were irrelevant and
not discoverable). To the extent not objectionable, see Smith v. Davenport, No.
3:16-cv-00085-GHD-DAS, filed in the United States District Court for the
Southern District of Mississippi on May 9, 2016.


      The Court finds each of the requests above is clearly drawn to likely capture

information not relevant to the issues in this case. By way of example only, in Request

for Production No. 8, Plaintiff seeks discovery of lack of adequate medical care issues,

but no such matters are involved in this case. Further the Court declines to narrow

each of the overly broad requests above, while noting Plaintiff may propound additional

requests, provided they generally cover information relevant to the issues in this case.

      As for the sole remaining request for production:

                                            5
    Case: 3:20-cv-00122-NBB-JMV Doc #: 71 Filed: 04/22/21 6 of 6 PageID #: 315




Request for Production No. 9: Produce all documents relating to all
disciplinary actions taken against the Defendant Officers. Please include: log
for notice of hearings, all information used when considering final
determination, notice of charges, notices of final disposition, final
dispositions, and follow-up procedures during their employment at Hernando
Police Department.

Response to Request for Production No. 9: The City objects to this Request on
the grounds that it is overly broad in scope and time, unduly burdensome,
vague, and it seeks irrelevant information not proportional to the needs of the
case. See, e.g., Miller v. Pancucci, 141 F.R.D. 292 (C.D. Cal. 1992) (holding that
interrogatories about prior complaints against defendant were irrelevant and
not discoverable). To the extent not objectionable, please see the response to
Request for Production No. 7.

       In the Court’s view, this request for production is overly broad as discussed

above; however, the Court will require the Defendant City to answer it in narrowed

form as follows:

       Produce all documents related to all disciplinary actions taken against the
       Defendant Officers to the extent it/they involved or was/were related to
       allegations or circumstances associated with arrest without probable
       cause and/or in retaliation for exercise of constitutional rights and/ or
       excessive force and/or failure to intervene. The time period to be covered is
       3 years prior to the event complained of in this lawsuit until 2 years
       following the subject event.

       The Court does not find persuasive any argument for fees or expenses as the

motion has been granted only in part, and the discovery requested has been narrowed

by the Court. Defendants’ respective responses are due no later than 14 days from the

date of this order.


       SO ORDERED this 22nd day of April, 2021.



                                          /s/ Jane M. Virden
                                          U.S. Magistrate Judge


                                            6
